William Restucci appeals from a judgment of a single justice of this court *1046denying his petition for relief pursuant to G. L. c. 211, § 3. Restucci had sought relief from orders of a judge in the Superior Court denying his motion to stay execution of a criminal sentence, and his motion to reconsider that ruling, in connection with an appeal he is pursuing in the Appeals Court. The case is now before us pursuant to S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001). Because Restucci could have sought a stay through avenues other than requesting extraordinary relief pursuant to G. L. c. 211, § 3, see Sang Hoa Duong v. Commonwealth, 434 Mass. 1006, 1007 (2001) (if sentencing judge denies application for stay, “a new application for a stay may be submitted to a single justice of the Appeals Court”), the single justice correctly denied his petition. See Driscoll v. T.R. White Co., 441 Mass. 1009, 1010 (2004) (“This court’s extraordinary powers under G. L. c. 211, § 3, are reserved for circumstances where there is no adequate, alternative remedy”). Any concern Restucci may have about the speed with which the Appeals Court would rule on a request for a stay could be addressed through a motion for an expedited ruling.
The case was submitted on the papers filed, accompanied by a memorandum of law.
William Restucci, pro se.

Judgment affirmed.